PER CURIAM:
Como resultado de una comunicación que nos enviara el Director de la Oficina de Inspección de Nota-rías —de la cual surge que la abogada notaría Magda E. Sa-gardia Ruiz no había rendido, durante varios meses, los ín-dices notariales que requiere la Ley Notarial de Puerto Rico— mediante Resolución de 27 de abril de 1989 le conce-dimos término a la licenciada Sagardia Ruiz para que mos-trara causa por la cual no debía ser disciplinada como nota-rio.
La licenciada Sagardia Ruiz ha comparecido en cumpli-miento de la referida resolución. En su comparecencia, en adición a reconocer su incumplimiento, informa su deseo de renunciar al ejercicio de la notaría. No brinda explicación satisfactoria, sin embargo, para el referido incumplimiento con la Ley Notarial de Puerto Rico, el cual se extendió por un período de cinco (5) meses.
En In re Colón de Zengotita, 116 D.P.R. 303, 305 (1985), expresamos que “el reiterado incumplimiento con las exi-gencias de [la Ley Notarial] acusa una indiferencia de parte del notario que le coloca ‘en el umbral de la incapacidad para actuar en tan delicado y puntilloso ministerio’”. (Énfasis suplido.) Véase, en adición, In re Pagani Rodríguez, 109 D.P.R. 831, 833 (1980).
*745Por las razones antes expresadas, se, suspende a la Lie. Magda E. Sagardía Ruiz clel ejercicio del notariado por el término de tres (3) meses, el cual luego de finalizar se en-tiende aceptada su renuncia al ejercicio del notariado en Puerto Rico. (1) Se dictará sentencia de conformidad.

(1) Habiendo ya entregado la licenciada Sagardía Ruiz su obra notarial al Director de la Oficina de Inspección de Notarías, el referido funcionario proce-derá al correspondiente examen de la misma e informe a este Tribunal. Se ordena el desglose de los originales de los índices notariales del expediente original del caso, los cuales erróneamente remitiera la licenciada Sagardía Ruiz a este Tribunal, sin remisión al Director de la Oficina de Inspección de Notarías.